DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2022 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 27 December 2021 and not repeated herein is overcome and hereby withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/15/2022 has been considered by the Examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 4-10, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alder et al., US 5,773,136 (“Alder”)(previously cited) in view of Kolb et al., US 2008/0045663 (“Kolb”)(previously cited) and Ishizaki et al., JP 2000-168003 (“Ishizaki”)(newly cited)(machine translation provided herewith).
Regarding claims 1 and 21, Alder discloses a multilayer polymeric packaging film comprising a base layer, an intermediate layer, and a polymeric heat seal layer disposed on the intermediate layer (abstract, col. 4 lines 23-38). The Examiner considers the base layer as being a support layer. The base layer is formed of a propylene polymer (abstract) which is a polymeric layer. The heat seal layer is formed from a variety of heat sealable polymers known in the art (col. 3 lines 41-50). The intermediate layer is peelable and has an internal cohesive strength less than a bond strength of the intermediate layer to either the base layer or the heat-sealable layer and less than the internal cohesive strength of either the base layer or the heat-sealable layer (col. 2 lines 3-7 and lines 12-32). 
The base layer can have a thickness of 27.2 µm, the intermediate layer a thickness of 5 µm, and the heat seal layer a thickness of 1.4 µm (col. 5 lines 31-33). The overall thickness is 35 µm (col. 5 lines 31-33). Thus, the base layer represents 77%, the intermediate layer represents 14%, and the heat seal layer represents 4% of the total film. 
Alder is silent regarding the polymer blend of the intermediate layer comprising a polyethylene in the amounts recited in the claims and the heat seal layer being a polyethylene having a melt flow index of 2 and 110g/10min as measured according to ASTM D1238 at 190 °C and 2.16kg. 
Ishizaki discloses a multilayer polymeric packaging film comprising a peelable layer which peels due to fine cohesive failure [abstract, 0007-0010, 0059]. The peelable layer peels in such a way as to have a good appearance and does not exhibit stringing [0006, 0007, 0012].  Ishizaki teaches that peelable layer comprises from 60 to 98 wt% of a polyolefin-based resin and from 2 to 40 wt% of a polybutene-based resin wherein the polyolefin-based resin is preferably a polyethylene resin [0009, 0020-0022, 0027].
Kolb discloses a heat sealable, low density polyethylene resin which is suitable for use in multilayer packaging films and which exhibits improved processability, a low heat seal initiation temperature, and improved hot tack force [abstract, 0019, 0027, 0095, 0127, 0131, 0132, 0161]. The polyethylene resin has a melt index (at 190 °C and 2.16 kg) which falls within the range of 0.01 to 100 g/10mins [0090].
Alder and Ishizaki are both directed towards packaging films comprising a peelable polymeric layer which undergoes cohesive failure during peeling. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Alder by forming the peelable intermediate layer from a peelable layer composition comprising 60 to 98 wt% of a polyethylene resin and from 2 to 40 wt% of a polybutene-based resin with the expectation of providing a peelable layer which has a good appearance and which does not exhibit stringing upon peeling. The intermediate layer of the resulting film would have read on the claimed intermediate peelable layer.  The polyethylene resin and polybutene-based resin in the composition of the intermediate layer would have respectively read on the claimed polyethylene and polybutene. The range of amounts of polyethylene resin and polybutene-based resin in the composition of the intermediate layer would have overlapped, and therefore rendered obvious, the claimed range of amounts (see MPEP 2144.05).
Alder and Kolb are both directed towards packaging films comprising a heat sealing material.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film disclosed by Alder by forming the heat seal layer from the heat sealable, low density polyethylene resin taught by Kolb in order to take advantage of the polyethylene resin’s improved processability, low heat seal initiation temperature, and improved hot tack force.  The heat seal layer of the film of modified Alder would have consisted of a low density polyethylene having melt flow index which overlaps, and therefore renders obvious, the claimed melt index (see MPEP 2144.05).
Regarding claim 2, Alder discloses that the base layer is formed from propylene homopolymer (col. 2 lines 32-36).
Regarding claim 5, modified Alder does not teach or suggest that it necessary to include additives into the polymer resin of the heat seal layer.  As such, modified Alder reasonably teaches a heat sealable polymer layer which is free of additives.
Regarding claim 6, Alder discloses that the intermediate layer comprises polypropylene that has a copolymerized ethylene content of not more than 5 weight percent (col. 2 lines 56-67). The polyethylene layer is polymerized ethylene (col. 3 lines 1-11). Alder discloses that in general, the weight ratio of propylene polymer to ethylene polymer be in the range of from 70:30 to 30:70 (col. 3 lines 13-17). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weight percentage of the polyethylene in the intermediate layer to at least 80% by weight motivated by the expectation of producing an intermediate layer that contributes to the strength of the multilayer film allowing for reduced thickness of the heat seal layer.
Regarding claim 7, Alder discloses that the intermediate layer has a thickness of 5µm (col. 5 lines 31-33).
Regarding claim 8, Alder discloses that the various layers of the films of the present invention can usually be made to any desired thickness (col. 4 lines 40-44). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the thickness of the heat seal layer in the range of 2 to 20 µm motivated by the expectation of forming a film that has the required heat seal strength for the overall structure.
Regarding claims 9 and 10, modified Alder discloses that the polymer used for the heat sealable polymer layer is a polyethylene having a density of 0.927 g/cm3 (1900C; load of 2.16kg) and a melt flow index of 0.1 to 100 g/10 mins [Kolb, abstract, 0017, 0018].  Thus, it would naturally follow that the polymer used for the heat sealable polymer layer has an elongation to break in the machine direction, in accordance with ASTM D638, of less than 500% and a tensile strength at break in the machine direction, in accordance with ASTM D638-14, of less than 13 MPa because components with substantially similar composition cannot have mutually exclusive properties (see MPEP 2112 II and V). 
Regarding claim 17, Kolb discloses that the heat sealable polyethylene has a melt index within the range of 0.01 to 100 g/10mins [0090] which renders obvious the claimed range.
Regarding claim 19, Alder discloses that the various layers of the films of the present invention can usually be made to any desired thickness (col. 4 lines 40-44). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a base layer that represents 80 to 90% by weight of the multilayer film motivated by the expectation of forming heat-sealable multilayer film that has enhanced strength and durability.
Regarding claim 20, Alder discloses that the various layers of the films of the present invention can usually be made to any desired thickness (col. 4 lines 40-44). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyethylene heat-seal layer and the intermediate layer to each represent a respective 5 to 10% by weight of the multilayer film motivated by the expectation of forming heat-sealable multilayer film that has enhanced sealability and peelability. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alder in view of Kolb and Ishizaki as applied to claim 1 and further in view of Morris et al., US 2015/0210461 (“Morris”)(previously cited).
Regarding claim 3, as is described above, modified Alder discloses a multilayer film that comprises a support layer, a polyethylene heat-seal layer, and an intermediate peelable layer as previously discussed. 
Modified Alder is silent with regard to the support layer being a multilayer structure. 
Morris discloses a food packaging film that comprises a support member comprising a multilayer film comprising at least one starch layer and at least one other layer [0008]. The other layer(s) include polyolefin, polyethylene terephthalate, nylon, polyvinylchloride and polyvinylidene dichloride or mixtures thereof [0024]. 
Modified Alder and Morris both disclose packaging materials with a support layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a layer of low density polyethylene or polyethylene terephthalate as disclosed in Morris in conjunction with the layer of polypropylene of modified Alder motivated by the expectation of forming a support layer that provides strength to the multilayer film [Morris 0023].
	

Response to Arguments
Applicant’s arguments filed 15 April 2022 with respect to claims 1-3, 5-10, 17, and 19-217-21 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendment made to claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782